internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eoeg teb plr-100590-02 date date legend corporation a corporation b corporation c hospital hospital hospital hospital lp gp state bonds issuer dear this letter is our reply to your request for a ruling that the establishment of a limited_partnership and a general_partnership by two sec_501 hospital-related organizations and the use by these partnerships of certain bond-financed property described below will not cause the bond-financed property to be treated as owned or used by other than a sec_501 organization for purposes of sec_145 and sec_141 facts and representations corporation a is a sec_501 organization other than a private_foundation under sec_509 of the code corporation a owns and operates hospital hospital and hospital each of which operated for many years as independent sec_501 organizations prior to the formation of corporation a corporation b is a sec_501 organization and is the sole member of corporation a and hospital it is also the controlling_organization of a number of other health-related entities all of these hospitals and related entities operate within a local healthcare system corporation c is a sec_501 organization that was formed under sec_509 as a supporting_organization of hospital lp is a limited_partnership formed under the laws of state with corporation a and corporation c as the limited partners and gp as the general_partner gp is a limited_liability_company formed under the laws of state whose members are corporation a and corporation c lp is subject_to the limited_partnership agreement and gp is subject_to the limited_liability_company agreement under these agreements the interests of corporation a and corporation c in gp are in the same proportion as their interests in lp both lp and gp are treated as partnerships for federal_income_tax purposes lp was formed to manage certain properties the properties owned by corporation a hospital hospital hospital and hospital as well as their exempt affiliates in furtherance of their exempt purposes and activities the specific purposes of lp are to centralize management maximize the use and value and to coordinate the current and future use of the properties the properties do not include the participant's basic hospital facilities instead they consist of related peripheral properties on and around the various hospital campuses management control is established through a lease or purchase option of certain of the properties from the limited partners or their affiliates to lp one of the properties a parking garage the garage was acquired and improved with a portion of the bond proceeds the balance of the bond proceeds are allocated to facilities other than the properties the garage which is adjacent to the hospital facility operated by hospital will be leased to lp and will continue to be utilized in a manner relating to the exempt purposes of hospital under sec_501 with respect to the garage no activity of hospital the limited partners of lp the general partners of lp the general partners of gp or any exempt affiliate of the foregoing altogether the entities including leasing the garage to lp or its management by lp will be an unrelated_trade_or_business activity as defined by sec_513 of the entities or any one of them the obligation to repay the bonds remains with corporation a and will not be assumed by lp the purpose of lp's management activities including those related to the garage is to further the exempt purposes of its tax-exempt limited partners both the limited_partnership agreement of lp and the limited_liability_company agreement of gp contain provisions prohibiting each entity from engaging in any activity whose nature and magnitude would adversely affect the tax-exempt status of its partners or members or adversely affect compliance with tax-exempt_bond financing requirements the leases of the properties to lp also contain similar prohibitions furthermore the limited_liability_company agreement of gp places significant limitations on gp s management and control of lp and reserves these areas for approval by corporation a and corporation c it is represented that all allocations to the partners of lp are consistent with each partner being allocated the same distributive_share of each item_of_income gain loss deduction credit and basis and that such share remains the same during the entire period that the entity remains a partner in lp law and analysis sec_103 of the code provides that except as provided in sec_103 gross_income does not include interest on any state_or_local_bond sec_103 provides in part that sec_103 shall not apply to any private_activity_bond that is not a qualified_bond within the meaning of sec_141 sec_141 provides that the term private_activity_bond includes any bond issued as part of an issue that meets the private_business_use_test of sec_141 and the private_security_or_payment_test of sec_141 or meets the private_loan_financing_test of sec_141 sec_141 provides that except as otherwise provided in sec_141 an issue meets the private_business_use_test if more than percent of the proceeds of the issue are to be used for any private_business_use sec_141 provides that for purposes of sec_141 the term private_business_use means use directly or indirectly in a trade_or_business carried on by any person other than a governmental_unit sec_141 provides that any activity carried on by a person other than a natural_person is treated as a trade_or_business sec_141 provides that a qualified_bond includes a qualified_501_c_3_bond under sec_145 qualified c bonds are defined as bonds that would not be private_activity_bonds if sec_501 organizations were treated as governmental units with respect to their activities that do not constitute unrelated trades_or_businesses by applying sec_513 in making this determination a percent of net_proceeds test rather than the percent of proceeds test applicable to governmental bonds is used in applying the private business tests of sec_141 and in sec_145 sec_145 provides that all property which is to be provided by the net_proceeds of a tax-exempt_bond issue must be owned by a 501_c_3_organization or a governmental_unit sec_513 provides that the term unrelated_trade_or_business includes any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 the term however does not include any trade_or_business that is carried on by the organization primarily for the convenience of its members students patients officers or employees under sec_7701 a person means and includes a partnership where not otherwise distinctly expressed in or manifestly incompatible with the intent of the provision under title_26 where the term is used under sec_7701 the term partnership includes any group joint_venture or other unincorporated organization through or by means of which any business financial operation or venture is carried on and which is not a_trust estate or corporation under subchapter_k of the code a partnership is considered for various purposes to be either an aggregate of its partners or an entity independent of its partners under the aggregate approach each partner is treated as an owner of an undivided_interest in partnership assets and operations under the entity approach the partnership is a separate_entity in which partners have no direct interest in the partnership's assets and operations revrul_75_62 1975_1_cb_188 provides that there is no exclusive rule as to when a partnership will be viewed as an entity or an aggregate the resolution is generally dependent upon the question to be resolved it has been represented that lp and gp will both be treated as partnerships for federal_income_tax purposes in this case the purposes of sec_145 will be furthered if with respect to use of the garage partnerships lp and gp are treated as aggregates rather than as separate entities with limited exceptions sec_145 confines the applicability of sec_103 to financing arrangements that exclusively benefit sec_501 organizations that are engaging in activities related to their charitable purposes or governmental units under the limited_partnership agreement the limited_liability_company agreement and the applicable lease agreements the garage will be used solely in furtherance of the s rep 83d cong 2d sess h_r rep 83d cong 2d sess charitable purposes of hospital the limited partners of lp and the partners of gp further it is represented that leasing the garage will not be an unrelated_trade_or_business activity of hospital any of the limited partners of lp or the general partners of gp finally all allocations to the partners of lp will be consistent with each partner being allocated the same distributive_share of each item_of_income gain loss deduction credit and basis and such share will remain the same during the entire period the entity is a partner conclusion we conclude that the use of the garage by lp and gp will not cause the garage to be treated as owned by or used_in_the_trade_or_business of a person other than a sec_501 organization for purposes of sec_145 and sec_141 no opinion is expressed regarding the consequences of this transaction under any section of the code or the income_tax regulations except as specifically stated in this ruling in particular no opinion is expressed whether interest on the bonds is excludible from the gross_income of the bond holders under sec_103 of the code also no opinion is expressed regarding the effect of the transaction on the exempt status under sec_501 of any of the entities described above this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely office of the assistant chief_counsel exempt_organizations employment_tax by timothy l jones senior counsel tax exempt bond branch
